Title: From John Adams to James Bowdoin, 16 April 1777
From: Adams, John
To: Bowdoin, James


     
      Sir
      Philadelphia April 16. 1777
     
     It is difficult to ascertain with Precision the Designs of the Enemy: But by the best Intelligence We can obtain their Malice and Revenge against New England, is implacable.
     Their Intentions, most probably, are, to come over the Lakes and enter N. England by that Way, to attack it by the Way of Rhode Island, and also by the Way of the North or the East River. An Armament, may possibly be destined to Cheasapeak Bay by Way of Diversion.
     The Surest Way to defend New England is, to send along all your continental Troops to their Destinations at Fish kill and Ti.
     Congress have this day passed a Resolution in the Offensive Stile. The Character of New England, is concerned in the Execution of it. I hope in God, that little Banditti of the Halt and blind in Rhode Island will be destroyed in all Events. If it costs us Thousands of Lives it ought to be done. But I believe by an Expedition prudently conducted, they may be driven off or made Prisoners without any considerable Loss. I am sir with great Respect your most obt. Svt
     
      John Adams
     
    